IN THE COURT OF APPEALS OF NORTH CAROLINA

                                 2022-NCCOA-559

                                 No. COA17-1077-3

                                Filed 16 August 2022

Forsyth County, Nos. 15 CRS 58663–64

STATE OF NORTH CAROLINA

             v.

AARON LEE GORDON


      Appeal by defendant from order entered 13 February 2017 by Judge Susan E.

Bray in Forsyth County Superior Court. Originally heard in the Court of Appeals 22

March 2018, with opinion issued 4 September 2018. On 4 September 2019, the North

Carolina Supreme Court allowed the State’s petition for discretionary review for the

limited purpose of remanding to this Court for reconsideration in light of the Supreme

Court’s decision in State v. Grady (Grady III), 372 N.C. 509, 831 S.E.2d 542 (2019).

Upon remand, this Court issued its opinion on 17 March 2020. On 14 December 2021,

the Supreme Court allowed the State’s petition for discretionary review for the

limited purpose of remanding to this Court for reconsideration in light of the Supreme

Court’s decisions in State v. Hilton, 378 N.C. 692, 2021-NCSC-115, and State v.

Strudwick, 379 N.C. 94, 2021-NCSC-127, as well as the North Carolina General

Assembly’s 2021 amendments to the satellite-based monitoring program.


      Attorney General Joshua H. Stein, by Special Deputy Attorney General Joseph
      Finarelli, for the State.
                                           STATE V. GORDON

                                            2022-NCCOA-559

                                           Opinion of the Court



            Appellate Defender Glenn Gerding, by Assistant Appellate Defender Michele A.
            Goldman, for defendant-appellant.

            ZACHARY, Judge.


¶1          In accordance with our Supreme Court’s recent decisions in State v. Hilton and

     State v. Strudwick, and in light of the 2021 amendments to North Carolina’s satellite-

     based monitoring statutes, we affirm the trial court’s order imposing satellite-based

     monitoring for the remainder of Defendant’s natural life following his release from

     incarceration.

                                             Background

¶2          In February 2017, Defendant pleaded guilty to statutory rape, second-degree

     rape, taking indecent liberties with a child, assault by strangulation, and first-degree

     kidnapping. Defendant was sentenced to 190 to 288 months’ imprisonment and

     ordered to submit to lifetime sex-offender registration. After determining that

     Defendant was convicted of an “aggravated offense,”1 and conducting an extensive

     satellite-based monitoring hearing, the trial court ordered that Defendant enroll in




            1  An “aggravated offense” is “[a]ny criminal offense that includes either of the
     following: (i) engaging in a sexual act involving vaginal, anal, or oral penetration with a
     victim of any age through the use of force or the threat of serious violence; or (ii) engaging in
     a sexual act involving vaginal, anal, or oral penetration with a victim who is less than 12
     years old.” N.C. Gen. Stat. § 14-208.6(1a) (2021).
                                       STATE V. GORDON

                                        2022-NCCOA-559

                                       Opinion of the Court



     the satellite-based monitoring program for the remainder of his natural life upon his

     release from prison in 15 to 20 years.

¶3         Defendant timely appealed the trial court’s satellite-based monitoring order.

     Relying heavily on Grady v. North Carolina (Grady I), 575 U.S. 306, 191 L. Ed. 2d

     459 (2015), and State v. Grady (Grady II), 259 N.C. App. 664, 817 S.E.2d 18 (2018),

     aff’d as modified, 372 N.C. 509, 831 S.E.2d 542 (2019), this Court held that the State

     failed to meet its burden of showing that the implementation of satellite-based

     monitoring of Defendant will be a reasonable search when executed in 15 to 20 years.

     See State v. Gordon (Gordon I), 261 N.C. App. 247, 260, 820 S.E.2d 339, 349 (2018),

     remanded, 372 N.C. 722, 839 S.E.2d 840 (2019). Accordingly, we vacated the trial

     court’s order mandating Defendant’s lifetime enrollment in satellite-based

     monitoring following his eventual release from imprisonment, and remanded “with

     instructions for the trial court to dismiss the State’s application for satellite-based

     monitoring without prejudice to the State’s ability to reapply.” Id. at 261, 820 S.E.2d

     at 349.

¶4         On 4 September 2019, the Supreme Court allowed the State’s petition for

     discretionary review for the limited purpose of remanding to this Court for

     reconsideration in light of the Supreme Court’s decision in Grady III. Upon

     reconsideration, we concluded that the Grady III analysis did not alter our earlier

     determination that the State had failed to meet its burden of establishing that
                                        STATE V. GORDON

                                         2022-NCCOA-559

                                        Opinion of the Court



     lifetime satellite-based monitoring following Defendant’s eventual release from

     prison would constitute a reasonable search. See State v. Gordon (Gordon II), 270

     N.C. App. 468, 477, 840 S.E.2d 907, 914 (2020), remanded, 379 N.C. 670, 865 S.E.2d

     852 (2021). Therefore, we reversed the trial court’s satellite-based monitoring order.

     See id.

¶5         On 14 December 2021, the Supreme Court allowed the State’s petition for

     discretionary review for the limited purpose of remanding the case to this Court for

     reconsideration in light of the Supreme Court’s decisions in State v. Hilton and State

     v. Strudwick, as well as the North Carolina General Assembly’s amendments to the

     satellite-based monitoring program, which became effective on 1 December 2021, see

     An Act . . . to Address Constitutional Issues with Satellite-Based Monitoring . . . , S.L.

     2021-138, § 18, https://www.ncleg.gov/EnactedLegislation/SessionLaws/PDF/2021-

     2022/SL2021-138.pdf. Upon reconsideration, we affirm the trial court’s order

     mandating satellite-based monitoring.

                                           Discussion

¶6         After this appeal’s remand from our Supreme Court, the parties submitted

     supplemental briefings addressing the impact of Hilton, Strudwick, and the 2021

     amendments to the satellite-based monitoring program on the issues raised in the

     present case. Defendant maintains that despite these jurisprudential developments,

     the satellite-based monitoring regime is unconstitutional because satellite-based
                                           STATE V. GORDON

                                            2022-NCCOA-559

                                           Opinion of the Court



     monitoring is not a reasonable search, as he is unlikely to reoffend. However, for the

     reasons explained below, we affirm the trial court’s imposition of satellite-based

     monitoring.

        I.       Developments in Satellite-Based Monitoring Jurisprudence

¶7           The United States Supreme Court held in Grady I that the imposition of

     satellite-based monitoring constitutes a warrantless search under the Fourth

     Amendment, requiring an inquiry into the reasonableness of the search under the

     totality of the circumstances. 575 U.S. at 310, 191 L. Ed. 2d at 462.

¶8           After Grady I, our Supreme Court considered whether mandatory lifetime

     satellite-based monitoring based solely on the defendant’s status as a recidivist2 sex

     offender “is reasonable when its intrusion on the individual’s Fourth Amendment

     interests is balanced against its promotion of legitimate governmental interests.”

     Grady III, 372 N.C. at 527, 831 S.E.2d at 557 (citation and internal quotation marks

     omitted). The Court concluded that for recidivist offenders, “a mandatory, continuous,

     nonconsensual search by lifetime satellite-based monitoring” violated the Fourth

     Amendment. Id. at 545, 831 S.E.2d at 568.




             An offender is a “recidivist” if he or she “has a prior conviction for an offense that is
             2

     described” as a “reportable conviction” in N.C. Gen. Stat. § 14-208.6(4). N.C. Gen. Stat. § 14-
     208.6(2b).
                                          STATE V. GORDON

                                           2022-NCCOA-559

                                          Opinion of the Court



¶9           Our Supreme Court next addressed the constitutionality of the satellite-based

       monitoring regime as applied to aggravated offenders, and concluded that the

       satellite-based monitoring “statute as applied to aggravated offenders is not

       unconstitutional” because the “search effected by the imposition of lifetime [satellite-

       based monitoring] on the category of aggravated offenders is reasonable under the

       Fourth Amendment.” Hilton, 378 N.C. 692, 2021-NCSC-115, ¶ 36. As the Court

       explained, the lifetime satellite-based monitoring of aggravated offenders is

       reasonable under the totality of the circumstances, given the program’s “limited

       intrusion into [the] diminished privacy expectation” of aggravated offenders, id.,

       when weighed against the State’s “paramount interest in protecting the public—

       especially children—by monitoring certain sex offenders after their release[,]” id.

       ¶ 19, which the Court determined is manifestly furthered by the satellite-based

       monitoring regime, id. ¶¶ 26–27. Indeed, the Court explicitly “recognized the efficacy

       of [satellite-based monitoring] in assisting with the apprehension of offenders and in

       deterring recidivism,” and concluded that therefore “there is no need for the State to

       prove [satellite-based monitoring]’s efficacy on an individualized basis.” Id. ¶ 28.

¶ 10         Following Hilton, the Supreme Court analyzed the necessity of assessing the

       future reasonableness of the imposition of satellite-based monitoring on an

       aggravated offender, where the offender is sentenced to serve a lengthy prison term

       prior to the anticipated imposition of satellite-based monitoring. See Strudwick, 379
                                         STATE V. GORDON

                                           2022-NCCOA-559

                                          Opinion of the Court



       N.C. 94, 2021-NCSC-127. In Strudwick, the trial court sentenced the defendant to a

       minimum of thirty years in prison. Id. ¶ 7. The trial court also ordered that the

       defendant, as an aggravated offender, enroll in lifetime satellite-based monitoring for

       the remainder of his natural life upon his release from imprisonment. Id. ¶ 9. Our

       Supreme Court clarified that “the State is not tasked with the responsibility to

       demonstrate the reasonableness of a search at its effectuation in the future for which

       the State is bound to apply in the present”; instead, the State need only “demonstrate

       the reasonableness of a search at its evaluation in the present for which the State is

       bound to apply for future effectuation of a search.” Id. ¶ 13. With regard to the

       reasonableness of the search of the defendant, an aggravated offender, the Court

       ultimately concluded that “the lifetime [satellite-based monitoring] program is

       constitutional due to its promotion of the legitimate and compelling governmental

       interest which outweighs its narrow, tailored intrusion into [the] defendant’s

       expectation of privacy in his person, home, vehicle, and location.” Id. ¶ 28.

¶ 11         Shortly after the Supreme Court’s issuance of its decisions in Hilton and

       Strudwick, the General Assembly’s amendments to the satellite-based monitoring

       program became effective. See S.L. 2021-138, § 18(p). Among other revisions, these

       amendments changed the maximum term of enrollment in satellite-based monitoring

       from lifetime to ten years, and provided that any offender who was ordered to enroll

       in satellite-based monitoring for a term longer than ten years may petition for
                                          STATE V. GORDON

                                            2022-NCCOA-559

                                          Opinion of the Court



       termination or modification of the offender’s enrollment. Id. § 18(d)–(e), (i); see N.C.

       Gen. Stat. § 14-208.46(a), (d)–(e). “If the offender files the petition before he has been

       enrolled for 10 years, then ‘the court shall order the petitioner to remain enrolled in

       the satellite-based monitoring program for a total of 10 years[,]’ ” State v. Anthony,

       2022-NCCOA-414, ¶ 19 (quoting N.C. Gen. Stat. § 14-208.46(d)); however, “if the

       offender has been enrolled for at least 10 years already, ‘the court shall order the

       petitioner’s requirement to enroll in the satellite-based monitoring program be

       terminated[,]’ ” id. (quoting N.C. Gen. Stat. § 14-208.46(e)).

¶ 12            The General Assembly also codified its “[l]egislative finding of efficacy” of

       satellite-based monitoring, expressly “recogniz[ing] that the GPS monitoring

       program is an effective tool to deter criminal behavior among sex offenders.” S.L.

       2021-138, § 18(a); see N.C. Gen. Stat. § 14-208.39.

¶ 13            With these developments in mind, we evaluate the reasonableness of the trial

       court’s imposition of lifetime satellite-based monitoring on Defendant in the instant

       case.

          II.      Analysis

¶ 14            Defendant argues that this Court should reverse the trial court’s satellite-

       based monitoring order because the            satellite-based monitoring regime is

       unconstitutional. Specifically, Defendant asserts that at his satellite-based

       monitoring hearing, “the State’s evidence was that [Defendant] was unlikely to
                                          STATE V. GORDON

                                           2022-NCCOA-559

                                          Opinion of the Court



       reoffend. A warrantless search of this magnitude cannot be reasonable as applied to

       someone who does not present the risk used to justify the search against a facial

       challenge.” In light of Hilton, Strudwick, and the 2021 amendments to the satellite-

       based monitoring program, we disagree.

¶ 15         “As in cases challenging pre-trial searches as violating the Fourth Amendment,

       trial courts must . . . conduct reasonableness hearings before ordering [satellite-based

       monitoring] unless a defendant waives his or her right to a hearing or fails to object

       to [satellite-based monitoring] on this basis.” State v. Carter, 2022-NCCOA-262, ¶ 19.

       This reasonableness inquiry requires a balancing of competing interests. See Grady

       I, 575 U.S. at 310, 191 L. Ed. 2d at 462 (“The reasonableness of a search depends on

       the totality of the circumstances, including the nature and purpose of the search and

       the extent to which the search intrudes upon reasonable privacy expectations.”).

¶ 16         “Whether a search is reasonable is determined by assessing, on the one hand,

       the degree to which it intrudes upon an individual’s privacy and, on the other, the

       degree to which it is needed for the promotion of legitimate governmental interests.”

       Samson v. California, 547 U.S. 843, 848, 165 L. Ed. 2d 250, 256 (2006) (citation and

       internal quotation marks omitted). Our Supreme Court has described this

       “reasonableness” test as “a three-pronged inquiry into (1) the nature of the . . .

       defendant’s privacy interest itself, (2) the character of the intrusion effected” by

       lifetime satellite-based monitoring, and (3) “the nature and purpose of the search
                                         STATE V. GORDON

                                          2022-NCCOA-559

                                         Opinion of the Court



       where we consider[ ] the nature and immediacy of the governmental concern at issue

       here, and the efficacy of this means for meeting it.” Strudwick, 379 N.C. 94, 2021-

       NCSC-127, ¶ 19 (citations and internal quotation marks omitted).

¶ 17         As a preliminary matter, we note that Defendant’s status as an aggravated

       offender is not challenged. Moreover, it is clear that the trial court conducted a

       thorough reasonableness hearing. Consequently, we review de novo the trial court’s

       “determination [that satellite-based monitoring] is reasonable as applied to

       Defendant.” Anthony, 2022-NCCOA-414, ¶ 33. As part of de novo review, “we evaluate

       the reasonableness of [satellite-based monitoring] under the totality of the

       circumstances considering: (1) the legitimacy of the State’s interest; (2) the scope of

       Defendant’s privacy interests; and (3) the intrusion imposed by” satellite-based

       monitoring. Id. (citing Hilton, 378 N.C. 692, 2021-NCSC-115, ¶¶ 19, 29, 32).

¶ 18         In determining “the legitimacy of the State’s interest” in the imposition of

       satellite-based monitoring, id., we examine “the nature and immediacy of the

       governmental concern at issue here, and the efficacy of this means for meeting it[,]”

       Strudwick, 379 N.C. 94, 2021-NCSC-127, ¶ 19 (citation omitted). As our Supreme

       Court explained, the purposes underlying satellite-based monitoring of aggravated

       offenders—“assisting law enforcement agencies in solving crimes” and “protecting the

       public from aggravated offenders by deterring recidivism[,]” Hilton, 378 N.C. 692,

       2021-NCSC-115, ¶¶ 25, 27—are “of paramount importance,” id. ¶ 42. Although in the
                                          STATE V. GORDON

                                           2022-NCCOA-559

                                          Opinion of the Court



       case at bar Defendant argues that “the State’s evidence . . . that [he] was unlikely to

       reoffend” renders unreasonable, and therefore unconstitutional, the imposition of

       satellite-based monitoring, our Supreme Court and General Assembly have

       recognized satellite-based monitoring’s efficacy as a matter of law; thus, “there is no

       need for the State to prove [satellite-based monitoring]’s efficacy on an individualized

       basis.” Id. ¶ 28; see N.C. Gen. Stat. § 14-208.39. Moreover, the State need not

       “demonstrate the reasonableness of a search at its effectuation in the future for which

       the State is bound to apply in the present[.]” Strudwick, 379 N.C. 94, 2021-NCSC-

       127, ¶ 13. Therefore, this factor weighs in favor of finding the imposition of lifetime

       satellite-based monitoring here to be reasonable.

¶ 19         We next evaluate “the scope of Defendant’s privacy interests[.]” Anthony, 2022-

       NCCOA-414, ¶ 33. Our Supreme Court has established that “the imposition of

       lifetime [satellite-based monitoring] causes only a limited intrusion into [the]

       diminished privacy expectation” of all aggravated offenders. Hilton, 378 N.C. 692,

       2021-NCSC-115, ¶ 36. Like the defendant in Hilton, Defendant is an aggravated

       offender; consequently, his expectation of privacy is diminished. Id. (“[A]n aggravated

       offender has a diminished expectation of privacy both during and after any period of

       post-release supervision as shown by the numerous lifetime restrictions that society

       imposes upon him.”). Hence, this factor supports the conclusion that the imposition

       of lifetime satellite-based monitoring on Defendant was reasonable.
                                         STATE V. GORDON

                                          2022-NCCOA-559

                                         Opinion of the Court



¶ 20         Finally, we assess the “intrusion imposed by” lifetime satellite-based

       monitoring upon Defendant’s diminished privacy interest. Anthony, 2022-NCCOA-

       414, ¶ 33. As our Supreme Court first determined in Hilton and reinforced in

       Strudwick, the search effected by satellite-based monitoring presents a “narrow,

       tailored intrusion into [the] defendant’s expectation of privacy in his person, home,

       vehicle, and location” when the defendant is an aggravated offender. Strudwick, 379

       N.C. 94, 2021-NCSC-127, ¶ 28; see Hilton, 378 N.C. 692, 2021-NCSC-115, ¶ 36. Thus,

       this factor suggests that the imposition of lifetime satellite-based monitoring in this

       case was reasonable.

¶ 21         Accordingly, in considering the totality of the circumstances, we weigh the

       State’s significant interest in protecting the public and the recognized efficacy of

       satellite-based monitoring in promoting that interest, Hilton, 378 N.C. 692, 2021-

       NCSC-115, ¶¶ 22–23, 28, against the “incremental intrusion” of lifetime satellite-

       based monitoring into Defendant’s “diminished expectation of privacy” as an

       aggravated offender, id. ¶ 35. After careful consideration of these factors in light of

       Hilton, Strudwick, and the 2021 amendments to the satellite-based monitoring

       program, we conclude that the search of Defendant as imposed is reasonable and

       therefore withstands Fourth Amendment scrutiny.

                                            Conclusion
                                        STATE V. GORDON

                                         2022-NCCOA-559

                                        Opinion of the Court



¶ 22         Under the totality of the circumstances, the imposition of lifetime satellite-

       based monitoring following Defendant’s conviction for an aggravated offense does not

       constitute an unreasonable search under the Fourth Amendment. See id. ¶ 12;

       Strudwick, 379 N.C. 94, 2021-NCSC-127, ¶ 28. Accordingly, we affirm the trial court’s

       order imposing lifetime satellite-based monitoring following Defendant’s release from

       incarceration.

             AFFIRMED.

             Judges DIETZ and GRIFFIN concur.